t c summary opinion united_states tax_court thelma ruffin petitioner v commissioner of internal revenue respondent docket no 11785-10s filed date thelma ruffin pro_se robert m romashko for respondent gustafson judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise noted citations herein of sections refer to the internal_revenue_code u s c and citations of rules refer to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs determined a deficiency of dollar_figure in petitioner thelma ruffin’s federal_income_tax for the issue for decision is whether dollar_figure that ms ruffin received as settlement proceeds must be included in her gross_income the irs moved under rule for summary_judgment on this issue ms ruffin filed a response and it is clear that there are no material factual disputes so the case can be decided as a matter of law without a trial for the reasons set forth below we hold that the settlement proceeds must be included in ms ruffin’s gross_income for background ms ruffin alleges the following facts which for purposes of this opinion we assume to be true several times in the year sec_2002 to ms ruffin submitted various job applications to the city of chicago but her applications were not given fair consideration ms ruffin joined a class action lawsuit against the city of chicago the democratic organization of cook county and others which alleged 2the notice_of_deficiency also made adjustments to ms ruffin’s child_tax_credit and additional_child_tax_credit under sec_24 and her earned_income_tax_credit under sec_32 the irs’s motion for summary_judgment shows that these are computational adjustments that follow necessarily from the inclusion of the settlement proceeds in income and ms ruffin does not dispute this showing that the defendants had violated a prior consent decree and engaged in politically discriminatory hiring practices as her own claim of damages ms ruffin filled out an accord claim form on which she stated in part i am claiming monetary damages dating back to as early as had i been given the opportunity to interview for open employment opportunities i surely would have been hired for the positions and earned salary ranging from big_number a year i was denied the opportunity to earn this salary from the city of chicago--los t potential wages also i claim discrimination damages against the city of chicago for not affording me the opportunity to interview and compete for open available employment opportunities with the city of chicago the class action lawsuit resulted in an agreed settlement order and accord the defendants established a claim fund and a court-appointed monitor divided that fund among more than big_number claimants after considering-- previously agreed upon factors those factors include the following the facts presented by the claimant regarding the a alleged violation the strength of the evidence presented by the b claimant the salary or rate of pay of the position sought c or held the ratio of applicants to the actual number of d positions filled the economic benefit of the action at issue and e number of eligible recipients f g the amount of the claim fund and the number of claims submitted using those criteria the monitor awarded dollar_figure to ms ruffin and the city of chicago issued ms ruffin a check dated date in the amount of dollar_figure ms ruffin filed a federal_income_tax return for that did not report this settlement payment as income on date the irs issued to ms ruffin a notice_of_deficiency that adjusted her gross_income to include the settlement proceeds and determined the resulting tax_deficiency on date ms ruffin filed her petition disputing that inclusion and asking this court to redetermine her deficiency i general legal principles discussion as a general_rule the irs’s determinations are presumed correct and the taxpayer has the burden of establishing that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 however this case is now before us on a motion for summary_judgment under rule in that context the moving party bears the burden of establishing that there are no genuine issues of material fact and factual inferences are drawn in the light most favorable to the party opposing the motion see 85_tc_812 79_tc_340 sec_61 provides the following broad definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived sec_61 is thus broad in its scope and exclusions from gross_income must be narrowly construed 515_us_323 ii the parties’ contentions in its motion for summary_judgment the irs argues that ms ruffin’s settlement proceeds fall within the broad scope of sec_61 based upon this claim form quoted above petitioner was awarded damages for lost wages this court has stated that the critical question regarding settlement proceeds is in lieu of what was the settlement paid 105_tc_396 if the settlement proceeds represent something that would have been taxable such as wages then the settlement proceeds too are taxable_estate of williams v commissioner t c memo here petitioner’s claim was for redress for lost wages and accordingly the award stemming from that claim is taxable petitioner opposes the irs’s motion by contending that the settlement proceeds should not be characterized as lost wages instead she characterizes them variously as a settlement for the defendants’ violations of the law as compensation_for the city’s rigged hiring system as monetary damages or award and as political discrimination damages iii analysis for four reasons we must hold in favor of the irs a lost wages are included in gross_income the irs is correct that the nature of the claim that was the basis for the settlement controls the nature of those damages for tax purposes cf 504_us_229 determining excludability from gross_income under sec_104 thus the nature of the damages is dictated by the nature of the injury suffered and here that injury was clearly wage-related the damages were paid for in ms ruffin’s own words los t potential wages if the city of chicago had hired ms ruffin for one of the jobs for which she applied the wages she earned from that job would have been subject_to tax because she was wrongly denied the chance to earn those taxable wages and received instead a settlement payment to recompense that loss of taxable_income the payment that the city of chicago made to compensate her for lost taxable wages takes on the taxable character of the income it replaced b the settlement was not for physical injuries or sickness when the taxability of settlement proceeds is disputed a common issue is whether the proceeds are excluded from income because they were received on account of personal physical injuries or physical sickness under sec_104 in this case however ms ruffin makes no allegation that she received her settlement on account of physical injuries or physical sickness and there is nothing in the record to suggest that her damages for the city of chicago’s discriminatory hiring practices had any physical component the record shows that emotional distress was one of the forms of injury that the settlement was to redress and a victim of employment discrimination may in some circumstances suffer physical symptoms from the emotional distress of being mistreated but sec_104 is clear that emotional distress shall not be treated as a physical injury or physical sickness and the legislative_history of this statutory provision shows that i t is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 therefore to be excludable from gross_income under sec_104 a settlement award would have to be paid to a taxpayer on account of physical injury or physical sickness other than symptoms of emotional distress but ms ruffin has made no hint of suffering either emotional distress or such resulting injuries or sickness c ms ruffin’s alternative characterizations of the settlement proceeds do not disprove that they were lost wages even if we accept ms ruffin’s characterizations they are not really at odds with the irs’s characterization of the proceeds as lost wages damages can be both lost wages and money damages for political discrimination if we accept ms ruffin’s contention that the proceeds are for example a settlement for political discrimination that term describes the nature of the wrong that the defendants committed but it does not describe the nature of the damages ms ruffin received which is the important issue in this suit if a hypothetical taxpayer were to receive settlement proceeds for an injury suffered in a politically motivated physical assault then she might be able to claim that the settlement proceeds were received on account of personal physical injuries for tax purposes the political motivation of the hypothetical assault would not be material but the nature of the damages paid--ie a payment for physical injury--would dictate the tax consequences ie under sec_104 here the political motivation for the city of chicago’s employment discrimination is not material but the nature of the damages paid--ie a payment for in ms ruffin’s own words los t potential wages --dictates the tax consequences d settlement proceeds are taxable_income even if they are not payment for lost wages even if we were to overlook evidence in the record and ms ruffin’s own characterization and conclude that the damages were not lost wages the damages would not thereby become non- taxable as we have noted sec_61 defines gross_income to include all income from whatever source derived and exclusions from gross_income are to be narrowly construed ms ruffin received from the city of chicago a payment of money however it might be characterized it falls within the scope of the broad statutory term all income emphasis added unless she can point to a statutory provision that excludes it from gross_income it is included her position appears to assume that the law excludes settlements or monetary damages or political discrimination awards from gross_income but there is no such exception to sec_61 payments in settlement of employment discrimination claims are taxable unless a statutory provision justifies exclusion from income see seidel v commissioner tcmemo_2007_45 affd 324_fedappx_621 9th cir there is no statutory provision that would exclude ms ruffin’s settlement payment from gross_income whether or not it was for lost wages conclusion we hold that the dollar_figure payment from the city of chicago is includable in ms ruffin’s gross_income for tax_year and we will grant the irs’s motion for that reason an appropriate order and decision will be entered
